Citation Nr: 9906508	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-06 366	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from March 1941 to November 
1945.  In a July 1996 rating action, the RO granted service 
connection for PTSD and granted a 10 percent rating.  The 
veteran appealed for a higher rating.


FINDING OF FACT

The veteran's PTSD is productive of social and occupational 
impairment with occasional decrease in work efficiency as 
evidenced by depressed mood, anxiety, flashbacks, and chronic 
sleep impairment.  


CONCLUSION OF LAW

A 30 percent rating for PTSD is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411 
(1996); 38 C.F.R. § 4.130, Code 9411 (effective November 7, 
1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At a June 1996 VA psychiatric examination, the veteran 
provided a history of nightmares and flashbacks as a result 
of engaging in combat during WWII.  He stated that his 
nightmares were getting worse since 1983.  He claimed that he 
has startle responses and survival guilt.  Currently, he 
lived with his wife of 49 years.  He worked as an 
industrialist for 23 years after discharge from service.  
After this job, he worked at another company for 20 years 
until his retirement in 1983.  Upon mental status 
examination, the veteran was found to be somewhat anxious, 
but relevant, coherent, and goal-directed.  He denied any 
psychotic symptoms, hallucinations or paranoia.  Delusions 
could not be elicited.  He was alert and well-oriented in all 
three spheres.  Recent and remote memory were intact.  
Registration and recall for three objects was intact.  He had 
good insight and good judgment.  The diagnoses included 
chronic, mild PTSD.       

In a November 1996 VA outpatient treatment report,  the 
veteran continued to complain of depression, anxiety, and 
flashbacks from combat. His affect was appropriate.  The 
assessment was PTSD.

A memorandum dated in January 1997 was received from a 
readjustment counseling therapist at the Erie Vet Center.  
The therapist noted that the veteran was an active 
participant in individual counseling sessions at the Vet 
Center, and that he has been diagnosed as having PTSD.  He 
stated that the veteran suffered from anger outbursts, 
depression, sleep disturbances, nightmares and reoccurring 
daytime intrusive war thoughts.  He further stated that the 
veteran experiences difficulty in his general daily 
functioning.  He felt that the veteran's life has been 
affected by a severe case of PTSD, and that his symptoms 
mostly affect his family and his social life.

The veteran was afforded a VA psychiatric examination in June 
1997.  
A psychiatric activities assessment form was completed by the 
examiner in conjunction with the examination.  The veteran 
was noted to perform daily activities independently without 
supervision.  His social functioning which included his 
ability to get along with family, friends, neighbors, and co-
workers was good.  He was noted to be able to carry out his 
duties well with regards to concentration and task 
persistence (i.e. his ability to sustain sufficient focused 
attention in completing tasks commonly found in work setting 
and/or everyday household routines).  In general, he was able 
to adapt to stressful circumstances well, except that he gets 
angry easily when there is conflict.  He worked as a 
machinist and retired in 1983.    

At the examination, the veteran stated that his emotional 
problems began in service.  He reported that since discharge, 
he has had chronic insomnia with nightmares and flashbacks.  
He stated that the nightmares have disrupted his family life.  
He claimed that many times he and his wife did not sleep 
together and that he used to get angry easily.  Co-workers 
could not take his anger outbursts.  Upon mental status 
examination, the veteran was found to have coherent speech.  
His mood and affect were anxious.  His thought processes had 
no looseness of association.  There were no delusions or 
auditory or visual hallucinations or paranoia.  He talked of 
flashbacks, nightmares, and startle reactions.  He reported 
recurrent outbursts of anger which have affected his 
relationships at work and with his wife.  His insight and 
judgment were fair.  He denied any suicidal or homicidal 
ideation.  He was alert and oriented to time, place, and 
person.  His fund of knowledge was average.  The diagnoses 
included chronic, moderate PTSD with elements of anxiety.  
His stressors were described as moderate to severe.  His 
global assessment of functioning (GAF) was 65.  It was also 
noted that the veteran had several medical problems.  The 
examiner further opined that the veteran was unemployable due 
to his psychological and medical problems.    

In a January 1998 VA outpatient treatment record, the veteran 
complained of increasing nightmares and falling out of bed 
many times.  He stated that his flashbacks had increased 
since his physical problems had increased.  He claimed that 
he had flashbacks and memories of World War II and that he 
continually felt depressed.  On examination, the veteran was 
irritable but relevant, coherent, and goal directed.  There 
was no evidence of thought disorder.  The assessments were 
PTSD and depressive and anxiety disorder related to his 
general medical condition.  

In a May 1998 VA outpatient treatment record, the veteran 
complained of nightmares and flashbacks relating to his 
combat service.  He stated that he couldn't get enough sleep 
and that he was feeling anxious.  On examination, the 
veteran's affect was somewhat sad, but he was relevant, 
coherent, and goal directed.  There was no evidence of any 
thought disorder.  


II.  Analysis

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim for an increased rating for PTSD is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims that a service connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 689 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's claim for an increased rating for PTSD was 
originally evaluated under 38 C.F.R. § 4.132, in effect prior 
to November 7, 1996.  
Under this rating criteria, a 10 percent rating is warranted 
for PTSD where there is emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where there is 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people.  The 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. Part 
4, Code 9411.

It should be noted that the Court has held that the term 
"definite" in 38 C.F.R. § 4.132 was qualitative in 
character and invited the Board to construe the term in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West (1991); Hood v. Brown, 4 Vet. 
App. 301 (1993).  In a precedent opinion dated in November 9, 
1993, the General Counsel of the Department of Veterans 
Affairs concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec 9-93).  The 
Board and the RO are bound 
by the interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

Under criteria effective November 7, 1996, a 10 percent 
rating is warranted for PTSD where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for PTSD where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. Part 4, Code 9411.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to be rated under 
the rating criteria most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran is seeking a rating in excess of 10 percent for 
his PTSD.  Turning to the criteria effective prior to 
November 7, 1996, an increase above the 10 percent rating is 
not warranted.  Clinical records do not suggest that the 
veteran suffered from definite impairment in his ability to 
establish or maintain effective or wholesome relationships 
with people.  Nor is it shown that there is a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.    

Turning to the criteria effective November 7, 1996, the Board 
finds that the veteran meets the criteria for a 30 percent 
evaluation under the new rating criteria.  In this regard, 
clinical records reveal continuous complaints of depression, 
anxiety, flashbacks and sleep disturbances.  On the June 1997 
VA examination, the examiner described the veteran's PTSD as 
moderate with elements of anxiety.  Subsequent VA outpatient 
treatment records reveal complaints of increasing nightmares, 
flashbacks, and irritability.  Thus, the Board finds that the 
veteran's symptoms more closely approximate the criteria for 
a 30 percent rating, in evaluating his PTSD under the new 
rating criteria.  38 C.F.R. § 4.7.  

However, criteria for assignment of a 50 percent rating for 
PTSD are not satisfied under either applicable rating 
standard.  In this regard, the medical evidence does not 
demonstrate considerable social and industrial impairment, or 
a loss of occupational functioning manifested by symptoms 
such as a flattened affect, memory defects, or disturbance in 
speech production.


ORDER

A 30 percent rating for PTSD is granted, subject to governing 
criteria pertaining to the payment of monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

